Citation Nr: 1123803	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  03-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the Veteran's service-connected bilateral knee disabilities.

3.  Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service from November 1972 to September 1974, from May 1976 to September 1978, and from September 1981 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2005, the Veteran appeared before a Veterans Law Judge who has since retired from the Board in a videoconference hearing from Atlanta, Georgia to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.  As required by law, the Veteran was notified by letter in July 2009 that the judge who had received his testimony would not be available to issue a decision in this case, and the Veteran was afforded an opportunity to testify at another hearing.  However, the Veteran declined to participate in another hearing and indicated his preference that a decision be rendered on the evidence previously submitted.  See Veteran's response letter, August 2009.  Accordingly, the Board will proceed with the appeal. 

This appeal was subject to a prior remand by the Board in October 2005 to ensure compliance with due process requirements.  In a subsequent September 2009 decision, the Board reopened and remanded the claims for further development.

The issue of entitlement to an effective date prior to July 23, 2001, for the grant of service connection for bipolar disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the issues on appeal are ready for adjudication.  See 38 C.F.R. § 19.9 (2010).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Specifically, the Board's prior remand instructed that the Veteran be afforded an examination to determine if he had any current low back or hip disability that was incurred in or aggravated by active military service, to include a discussion of his fall in June 1976.  See Board remand, September 2009 (emphasis added).  The resulting examination report does not include an opinion regarding direct service connection.  See VA examination report, December 2009; 38 C.F.R. § 3.303.  Additionally, while the December 2009 VA examiner opined that it was less likely as not that the Veteran's service-connected bilateral knee disabilities aggravated the Veteran's bilateral hip and back pain, the examiner gave no substantive reasons or bases for his opinion.

As a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders, the Veteran must be afforded the requested examination to include the specific determinations requested.  See Stegall v. West, 11 Vet. App. 268 (1998).

To this end, the Veteran's service treatment records include a June 1976 notation that the Veteran sought treatment for low back pain that began after he fell backward while sitting in a chair, hitting the side of a bed.  As such, the examiner must opine as to whether there is a causal nexus between the documented in-service incident and the Veteran's current back disability.  38 C.F.R. § 3.303 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that in a June 2009 rating decision, the Veteran was granted service connection for bipolar disorder with an initial disability rating of 30 percent, effective July 23, 2001.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  An NOD has been filed with the assigned rating for bipolar disorder; however, the RO/AMC has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO/AMC for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO must furnish to the Veteran and his representative an SOC on the claim for a higher rating for his bipolar disorder, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  
      
The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, a higher rating for bipolar disorder-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disorders of the low back or bilateral hips.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted. 

The examiner is then requested to:

(a)  State all currently diagnosed low back or hip disabilities;

(b)  Opine whether any current disability identified above was incurred in or aggravated by active military service, to include a discussion of the implications, if any, of the June 1976 fall described in the service treatment records; 

(c)  If arthritis or an organic disease of the nervous system is identified, please state whether it is at least as likely as not, based upon the evidence of record, that the condition was present within one year from discharge from active military service; 

(d)  Also opine whether it is at least as likely as not that any currently diagnosed low back or hip disability has been permanently aggravated by a service-connected disability, to include the service-connected knee disabilities.  (Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.)  The examination report should also specifically address the February 2003 orthopedic treatment notation by Dr. JM which states that the Veteran's uneven gait contributes to his low back pain.  

The underlying rationale should be given for any opinion rendered.

3.  After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



